     Case 3:17-cv-00043-MMD-WGC Document 175 Filed 06/25/20 Page 1 of 4


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      THOMAS BRAND,                                      Case No. 3:17-cv-00043-MMD-WGC

7                                      Plaintiff,                       ORDER
              v.
8

9      GREG COX, et al.,

10                                Defendants.

11

12           Pro Se Plaintiff Thomas Brand, an inmate in the custody of the Nevada Department

13    of Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983 for events that

14    occurred at Northern Nevada Correctional Center (“NNCC”). (ECF No. 107.) Before the

15    Court is the Report and Recommendation (“R&R”) of United States Magistrate William G.

16    Cobb (ECF No. 172) recommending that the Court deny in part and grant in part

17    Defendants’1 motion for summary judgment (“Motion”) (ECF No. 151). Plaintiff and

18    Defendants had until June 18, 2020, to file objections. To date, no objection to the R&R

19    has been filed. For this reason, and as explained below, the Court adopts the R&R and

20    denies in part and grants in part the Motion.

21           This Court “may accept, reject, or modify, in whole or in part, the findings or

22    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23    timely objects to a magistrate judge’s report and recommendation, then the Court is

24    required to “make a de novo determination of those portions of the [report and

25    recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

26    to object, however, the Court is not required to conduct “any review at all . . . of any issue

27
             1Defendants are Ronald Mullins, Greg Cox, E.K. McDaniel, Sheryl Foster, Isidro
28
      Baca, Lisa Walsh, Dillyn Keith, Tara Carpenter, and Shannon Moyle.
     Case 3:17-cv-00043-MMD-WGC Document 175 Filed 06/25/20 Page 2 of 4


1     that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

2     United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the

3     magistrate judges’ findings and recommendations is required if, but only if, one or both

4     parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

5     R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court “need only satisfy

6     itself that there is no clear error on the face of the record in order to accept the

7     recommendation”).

8            Nevertheless, the Court conducts de novo review to determine whether to accept

9     the R&R. Upon reviewing the R&R and underlying briefs, this Court finds good cause to

10    adopt Judge Cobb’s recommendation in full.

11           Judge Cobb recommends denying summary judgment on Plaintiff’s deliberate

12    indifference to Plaintiff’s safety claim against Mullins because genuine issues of material

13    fact exist. (ECF No. 172 at 5-13.) Judge Cobb found that Defendants have provided video

14    of the incident they say refutes Plaintiff’s claims, and Mullins has provided a declaration

15    stating that he was not aware of any inmate yelling or fighting until the altercation had

16    already ended. (ECF No. 172 at 8, 11-12; ECF No. 151-2; ECF No. 151-8.) Judge Cobb

17    found, however, that Plaintiff has provided evidence to create material issues of fact.

18    Plaintiff provided his own affidavit which states, among other things, that Mullins stayed

19    inside his office while another inmate loudly shouted violent threats at Plaintiff, that Mullins

20    observed the threats through the window, that Plaintiff saw Mullins watching the altercation

21    on a video monitor, and that Mullins made eye contact with him but turned away when the

22    shouting started, closed his office door, and got on the phone. (ECF No. 163-2 at 16-17.)

23    Plaintiff has provided a declaration from inmate Kyle Bates that Bates warned Mullins of a

24    serious altercation between two inmates, but Mullins disregarded the warning and instead

25    made a phone call from his office. (ECF No. 169 at 9-10.) Plaintiff also provided a

26    declaration from inmate Carlos Gurry that Mullins watched Plaintiff and the other inmate

27    fight from his office and Mullins later stated that he would “[s]ometimes bet on who will

28    win-and I have it recorded, good job.” (ECF No. 107-1 at 9-12.) Given these factual

                                                     2
     Case 3:17-cv-00043-MMD-WGC Document 175 Filed 06/25/20 Page 3 of 4


1     disputes, Judge Cobb found that a genuine issue of material fact exists regarding Plaintiff’s

2     claim. (ECF No. 172 at 13.)

3            Judge Cobb also found Mullins is not protected by qualified immunity because it

4     was clearly established in 2015 that a prison official violates the Eighth Amendment if they

5     know of a serious risk to an inmate’s safety but disregard that risk. (Id. at 28-29.) For these

6     reasons, Judge Cobb recommends that the Court deny summary judgment on Plaintiff’s

7     Eighth Amendment failure to protect claim against Mullins. (Id.)

8            However, Judge Cobb found no genuine issue of material fact exists as to Plaintiff’s

9     Eighth Amendment deliberate indifference claim against Cox, McDaniel, Foster, Baca and

10    Walsh because Plaintiff has not provided evidence that these Defendants had any

11    knowledge of a risk to Plaintiff’s safety. (Id. at 13-18.) Because Plaintiff failed to provide

12    evidence supporting his Eighth Amendment claims against these Defendants, Judge Cobb

13    found no genuine issue of material fact exists regarding Plaintiff’s claim against them. (Id.

14    at 18.) For these reasons, Judge Cobb recommends that the Court grant summary

15    judgment for Defendants on Plaintiff’s Eighth Amendment failure to protect claim against

16    Cox, McDaniel, Foster, Baca and Walsh. (Id.) The Court agrees.

17           Judge Cobb also found that Plaintiff failed to provide evidence that Moyle, Keith

18    and Carpenter took any actions that interfered with Plaintiff’s First Amendment right to

19    seek redress of grievances. (Id. at 18-26.) Judge Cobb noted none of these Defendants

20    were involved with processing Plaintiff’s disciplinary appeal, or otherwise impeded

21    Plaintiff’s right to file grievances. (Id.) Because no genuine issue of material fact exists

22    regarding this claim, Judge Cobb recommends that the Court grant summary judgment for

23    Defendants as to Plaintiff’s First Amendment right to seek redress of grievances claim

24    against Moyle, Keith and Carpenter. (Id. at 26.) The Court again agrees.

25           Additionally, Judge Cobb found that Plaintiff did not provide evidence that Keith

26    retaliated against him for filing grievances. (Id. at 26-28.) Judge Cobb noted that while

27    Plaintiff had provided evidence that Defendant Rexwinkel had retaliated against him for

28    filing kites and grievances, he failed to provide any evidence that Keith acted along with

                                                    3
     Case 3:17-cv-00043-MMD-WGC Document 175 Filed 06/25/20 Page 4 of 4


1     Rexwinkel. (Id. at 27-28.) 2 Accordingly, no genuine issue of material fact exists regarding

2     Plaintiff’s First Amendment retaliation claim against Keith, and Judge Cobb correctly

3     recommends that the Court grant summary judgment as to this claim against Keith. (Id. at

4     27.)

5            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

6     172) is adopted in its entirety.

7            It is further ordered that Defendants’ motion for summary judgment (ECF No. 151)

8     is denied in part and granted in part. It is denied as to the Eight Amendment failure to

9     protect claim against Mullins. It is granted as to the remaining claims and Defendants.

10           DATED THIS 25th day of June 2020.

11

12
                                                MIRANDA M. DU
13                                              CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             2Defendant   Rexwinkel has been dismissed from this case. (ECF No. 106 at 7-8.)
                                                 4
